In an action, inter alia, to recover damages for discrimination based upon sex pursuant to the New York State Human Rights Law (Executive Law art 15), the plaintiffs appeal from an order and judgment (one paper) of the Supreme Court, Nassau County (Winick, J.), entered August 11, 1997, which granted the defendant’s motion for summary judgment and dismissed the complaint.
Ordered that the order and judgment is affirmed, with costs.
The plaintiffs were fired for misconduct. They brought this action alleging that they were wrongfully terminated due to false sexual harassment charges which were brought against them. Upon the defendant making out a prima facie case for summary judgment, the trial court granted its motion for that relief, concluding that the plaintiffs failed to present any evidence, other than speculation, to support their allegations. We affirm.
*350The plaintiffs’ conclusory allegations are insufficient to raise an issue of fact sufficient to deny the summary judgment motion (see, Bracie v Yeshiva Univ., 88 AD2d 823). There is no support for the plaintiffs’ contentions that they were fired for discriminatory reasons.
The plaintiffs’ remaining contentions are without merit. Rosenblatt, J. P., Miller, Goldstein and McGinity, JJ., concur.